UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-51772 CARDICA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3287832 (State or other jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 900 Saginaw Drive Redwood City, California 94063 (650) 364-9975 (Address, including zip code, and telephone number, including area code, of principal executive offices) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☑ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company☑ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ☐ No ☑ The aggregate market value of the voting stock held by non-affiliates of the registrant as of December 31, 2013, was approximately $31,888,386 (based on the closing sales price of the registrant’s common stock as reported by the NASDAQ Global Market, on December 31, 2013). For purposes of this disclosure, shares of common stock held by each officer and director (and entities affiliated therewith) have been excluded in that such persons may be deemed to be “affiliates” as that term is defined under the Rules and Regulations of the Securities Exchange Act of 1934. This determination of affiliate status is not necessarily conclusive. The number of shares of common stock outstanding as of September 22, 2014, was 88,951,216. DOCUMENTS INCORPORATED BY REFERENCE None. 1 CARDICA, INC. ANNUAL REPORT ON FORM 10-K For the Year Ended June 30, 2014 Amendment No. 2 TABLE OF CONTENTS Page PART III Item 14. Principal Accountant Fees and Services 3 Signatures 4 2 EXPLANATORY NOTE We are filing this Amendment No. 2 to Annual Report on Form 10-K/A (this “Amendment No. 2”), to amend our Annual Report on Form 10-K for the fiscal year ended June 30, 2014, as filed with the U.S. Securities and Exchange Commission (“SEC”) on September 25, 2014 (the “Form 10-K”), as amended by Amendment No. 1 to Annual Report on Form 10-K/A as filed with the SEC on October 28, 2014 (“Amendment No. 1”). This Amendment No. 2 revises Item 14 of Part III, as included in Amendment No. 1, to conform to information to be provided in our definitive Proxy Statement for our 2014 Annual Meeting of Stockholders. This Amendment No. 2 hereby amends the Exhibit Index to the Form 10-K to include the reference to our Certificate of Designations, included as Exhibit 10.6 (and renumbering Exhibit 10.6 in the Form 10-K to 10.7. In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment No. 2. No attempt has been made in this Amendment No. 2 to modify or update the other disclosures presented in the Form 10-K or Amendment No. 1, other than as specifically set forth above. This Amendment does not reflect events occurring after the filing of the Form 10-K ( i.e. occurring after September 25, 2014) or modify or update those disclosures that may be affected by subsequent events. Such subsequent matters are addressed in subsequent reports filed with the SEC. Accordingly, this Amendment No. 2 should be read in conjunction with the Form 10-K, Amendment No. 1 and our other filings with the SEC. PART III Item 14. Principal Accountant Fees and Services Principal Accountant Fees and Services The following table represents aggregate fees billed to Cardica for fiscal years ended June 30, 2014, and June 30, 2013, by our independent registered public accounting firm for professional services rendered. On October 4, 2012, Cardica dismissed Ernst & Young LLP as its independent registered public accounting firm and engaged BDO USA, LLP to be Cardica’s independent registered public accounting firm. Ernst & Young LLP had audited Cardica’s financial statements since April 1998. Consequently, BDO USA, LLP was our independent registered public accounting firm starting on October 4, 2012, and Ernst & Young LLP was our independent registered public accounting firm prior to October 4, 2012. Fiscal Year Ended (in thousands) Audit Fees1 2 $ 345,000 $ 251,000 Audit-related Fees (specifically describe audit-related fees incurred) – – Tax Fees (specifically describe tax fees incurred) – – All Other Fees (specifically describe all other fees incurred) – – Total Fees $ 345,000 $ 251,000 1 “Audit fees” are fees for professional services for the audit of our financial statements included in Form 10-K and review of financial statements included in Form 10-Qs, assistance with registration statements filed with the SEC, issuance of comfort letters and for services that are normally provided in connection with statutory and regulatory filings or engagements. 2 Excludes fees paid to Ernst & Young LLP in fiscal year 2014 and 2013 in the amounts of $3,000 and $25,000 , respectively. Our Audit Committee pre-approved all services provided by our independent registered public accounting firm for the fiscal years ended June30, 2014 and 2013. The Audit Committee has determined that the rendering of the services other than audit services by BDO USA, LLP is compatible with maintaining the principal accountant’s independence. In connection with the audit of the fiscal 2014 financial statements, Cardica entered into an engagement agreement with BDO USA, LLP which sets forth the terms by which BDO USA, LLP will perform audit services for Cardica. Pre-Approval Policies and Procedures The Audit Committee pre-approves all audit and non-audit services rendered by our independent registered public accounting firm. Pre-approval also may be given as part of the Audit Committee’s approval of the scope of the engagement of the independent registered public accounting firm or on an individual explicit case-by-case basis before the independent registered public accounting firm is engaged to provide each service. The Audit Committee Charter permits the Audit Committee to delegate pre-approval authority to one or more individuals, such authority having been duly delegated to Mr.Powers, provided that Mr.Powers report any such pre-approvals to the full Audit Committee at its next scheduled meeting. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Cardica, Inc. Registrant Date: November 14, 2014 /s/ Robert Y. Newell Robert Y. Newell Chief Financial Officer (Principal Financial and Accounting Officer) 4 INDEX TO EXHIBITS TO FORM 10-K Incorporation by Reference Exhibit Number Exhibit Description Form File Number Exhibit/ Appendix Reference Filing Date Filed Herewith Amended and Restated Certificate of Incorporation of Cardica, Inc. S-1 333-129497 01/13/2006 Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. 10-Q 000-51772 11/15/2010 Certificate of Correction of Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. 8-K 000-51772 11/16/2010 Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. 8-K 000-51772 11/19/2012 Certificate of Amendment of Amended and Restated Certificate of Incorporation of Cardica, Inc. 8-K 000-51772 11/15/2013 Certificate of Designations of Series A Preferred Stock. S-1 333-194039 04/14/2014 Bylaws of the Registrant as currently in effect. 8-K 000-51772 08/19/2008 Specimen Common Stock certificate of the Registrant. S-1 333-129497 02/01/2006 1997 Equity Incentive Plan and forms of related agreements and documents. + S-1 333-129497 11/04/2005 2005 Equity Incentive Plan. + 10-Q 000-51772 02/05/2014 Form of Option Agreement under the Cardica, Inc. 2005 Equity Incentive Plan + 10-K 000-51772 09/25/2014 Form of Restricted Stock Unit Grant Notice and Restricted Stock Unit Grant Agreement. + 8-K 000-51772 02/20/2009 Office Lease Agreement dated April 25, 2003, and First Amendment to Office Lease Agreement dated January 21, 2004. S-1 333-129497 11/04/2005 Second Amendment to Office Lease Agreement, executed and delivered in December 2007 effective November 19, 2007. 8-K 000-51772 12/05/2007 Third Amendment to Office Lease, dated November 17, 2009, by and between Cardica, Inc., and HCP LS REDWOOD CITY, LLC (f/k/a Slough Redwood City, LLC). 10-Q 000-51772 11/15/2010 Fourth Amendment to Lease dated November 11, 2010 8-K 000-51772 11/16/2010 Distribution Agreement by and between Cardica, Inc. and Century Medical, Inc. dated June 16, 2003. † S-1 333-129497 12/20/2005 First Amendment to Distribution Agreement, dated March 30, 2007, by and between Cardica, Inc. and Century Medical, Inc. † 8-K 000-51772 04/05/2007 5 Incorporation by Reference Exhibit Number Exhibit Description Form File Number Exhibit/ Appendix Reference Filing Date Filed Herewith Amendment No. 2 to Distribution Agreement, dated June 13, 2007, by and between Cardica, Inc. and Century Medical, Inc. † 10-K 000-51772 09/24/2010 Amendment No. 3 to Distribution Agreement, dated January 24, 2008, by and between Cardica, Inc. and Century Medical, Inc. 10-K 000-51772 09/24/2010 Amendment No. 4 to Distribution Agreement, dated April 1, 2010, by and between Cardica, Inc. and Century Medical, Inc. † 8-K 000-51772 04/07/2010 Fifth Amendment to Distribution Agreement, dated as of July 1, 2014, by and between Cardica, Inc. and Century Medical, Inc. † 10-K 000-51772 09/25/2014 Distribution Agreement by and between Cardica, Inc. and Century Medical, Inc. dated September 2, 2011. † 10-Q 000-51772 11/09/2011 Secured Note Purchase Agreement by and between Cardica, Inc. and Century Medical, Inc. dated September 2, 2011. † 10-Q 000-51772 11/09/2011 Security Agreement by and between Cardica, Inc. and Century Medical, Inc. dated September 2, 2011. † 10-Q 000-51772 11/09/2011 Form of Secured Promissory Note to Century Medical 10-Q 000-51772 11/09/2011 Letter Agreement, dated as of July 1, 2014, extending the term of the Secured Note Purchase Agreement by and between Cardica, Inc. and Century Medical, Inc. 10-K 000-51772 09/25/2014 Compensation Information for named executive officers. + 8-K 000-51772 Item 5.02 07/18/2014 Cardica, Inc. Non-Employee Director Compensation. + 10-K 000-51772 09/25/2014 Benefit Agreement with Bernard Hausen, M.D., Ph.D. + S-1 333-129497 02/01/2006 Letter Agreement with Frederic M. Bauer+ 10-Q 000-51772 11/07/2008 Cardica, Inc. Change in Control and Severance Benefit Plan. + 8-K 000-51772 10.25 02/18/2009 License Agreement, dated August 16, 2010, by and between Cardica, Inc., and Intuitive Surgical Operations, Inc. † 10-K 000-51722 09/24/2010 Consent of Independent Registered Public Accounting Firm. 10-K 000-51772 09/25/2014 Consent of Independent Registered Public Accounting Firm. 10-K 000-51772 09/25/2014 Power of Attorney (included on signature page). 10-K 000-51772 09/25/2014 Certification of chief executive officer. 10-K 000-51772 09/25/2014 Certification of chief financial officer. 10-K 000-51772 09/25/2014 6 Exhibit Number Exhibit Description Form File Number Exhibit/ Appendix Reference Filing Date Filed Herewith Section 1350 Certification 10-K 000-51772 09/25/2014 101.INS XBRL Instance Document 10-K 000-51772 101.INS 09/25/2014 101.SCH XBRL Taxonomy Extension Schema Document 10-K 000-51772 101.SCH 09/25/2014 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 10-K 000-51772 101.CAL 09/25/2014 101.DEF XBRL Taxonomy Extension Definition Linkbase 10-K 000-51772 101.DEF 09/25/2014 101.LAB XBRL Taxonomy Extension Labels Linkbase Document 10-K 000-51772 101.LAB 09/25/2014 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 10-K 000-51772 101.PRE 09/25/2014 † Portions of this exhibit (indicated by asterisks) have been omitted pursuant to a request for, or grant of, confidential treatment. + Indicates management contract or compensatory plan. 7 INDEX TO EXHIBITS TO AMENDMENT NO. 2 Exhibit Number Exhibit Description Certification of chief executive officer. Certification of chief financial officer. 8
